Citation Nr: 1802320	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-05 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953 and from July 1956 to March 1959.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hepatitis B most closely approximates intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hepatitis B have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where a veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives a 10 percent for hepatitis B under 38 C.F.R. § 4.114, DC 7345.  On April 29, 2014, the Veteran filed a claim asserting this his hepatitis B condition had worsened in severity.  

A 10 percent rating under DC 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.
38 C.F.R. § 4.114, DC 7345.

The Board has determined that a rating in excess of 10 percent for the Veteran's hepatitis B disability is not warranted.  In an August 2014 statement, the Veteran asserted that he suffers from fatigue on a near continuous basis as well as weight-loss, a regulated diet intake, and nausea.  He stated that he is on continuous medications for his disorder.  He also suffered from periods of anorexia where he is unable to eat regular daily portions for meals and these episodes mostly last for 2 to 3 weeks.  These episodes have adversely affected his weight and add to his fatigue.  He also stated that he suffers daily from pain on the right side of his body in the mid-abdomen.

After examining the clinical evidence, the Board finds that the Veteran's hepatitis B symptoms are intermittent, rather than daily.  Notations of fatigue, malaise, and anorexia are scattered throughout the medical record and do not demonstrate daily symptoms.  Although he asserts suffering from right upper quadrant pain, a July 2013 medical record indicated that his discomfort had resolved.  In June 2016, the Veteran reported that he was not sleeping much and fatigued easily.  These symptoms were due to caring for his wife, who is unable to go to attend to some of her activities of daily living.  In July 2016, he was appearing to lose weight and reported a low appetite.  However, the record indicates a link between his appetite and low interest in food with his depressive disorder, not his hepatitis B.  The Board acknowledges that the Veteran appears to have lost 16 pounds in 2012, but he regained 5 pounds of that weight by March 2016.  Additionally, in September 2016, a nurse noted a recent weight gain of more than 10 pounds.  Although the Veteran asserts he is on a diet for his hepatitis B, he appears to be on a special diet for his other disorders.  Specifically, he is on a no-concentrated sweets diet for his diabetes, as well as a cardiac diet as a result of his hypertension and/or hyperlipidemia.  There are no indications in the record that he suffered from incapacitating episodes for a duration of at least 2 weeks, but less than 4 weeks, during the appeal period due to his hepatitis B.  

The July 2014 VA examiner noted intermittent symptoms consistent with a 10 percent rating.  The Veteran complained of nausea and vomiting and gastroesophageal reflux disease (GERD) symptoms only twice a year.  The examiner concluded that medication is not required for control of the liver condition and that there were no signs or symptoms attributable to chronic or infectious liver disease.  In fact, a May 2014 ultrasound showed a normal liver.  The Veteran's laboratory tests were also within normal limits.  The examiner concluded that the exam was unremarkable.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this instance, it may have been extra difficult for the Veteran to determine the symptoms attributable to his hepatitis B disability as VA medical records indicate diagnoses including, hypertension, GERD, major depression, dementia, cerebrovascular disease, trigeminal neuralgia, prostatic carcinoma, colonic polyps, anemia, knee pain, hypertension, and hyperlipidemia.  

Competency of evidence differs from weight and credibility.  Although the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

In sum, the preponderance of the evidence of record does not support a rating in excess of 10 percent for hepatitis B.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's hepatitis B disability is not warranted.  


ORDER

A rating in excess of 10 percent for hepatitis B is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


